DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/26/2021 has been entered.
Claims 1-17, 19, and 20 are pending.  Claims 1, 8, and 15 have been amended.
The rejection of claims 1-17, 19, and 20 under 35 U.S.C. 103 as being unpatentable over Kuno et al.  (JP 2013-192862) in view of Lee et al.  (US 2005/0115006) and Hiyama et al.  (JP 2011-160845) is withdrawn in response to Applicant’s amendments.
In response to Applicant’s amendments, new ground(s) of rejection are applied below.

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-7, 9, 10, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase “variation of between a first calculated phase different difference and a second calculated phased difference of a phase difference between” is not fully understood because it is not clear what it means to have a “phase different difference” and a “calculated phased difference.”  For examination purposes this phrase is interpreted as “variation between a first calculated phase difference and a second calculated phase difference of a phase difference between.”
Claims 2, 3, 9, 10, and 19 recite the limitation "the phase difference."  There is insufficient antecedent basis for this limitation in the claims because there are plural calculated phase differences.  For examination purposes these phrases are interpreted as “the phrase differences.”

Allowable Subject Matter
Claims 8, 11-17, and 20 are allowed.
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
s 2-7, 9, 10, and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose, or render obvious, the washing machine or control method of a washing machine as recited by any of claims 1, 8, or 15.  There is no apparent teaching, suggestion, or motivation to further modify the closest prior art, Kuno et al.  (JP 2013-192862) in view of Lee et al.  (US 2005/0115006) and Hiyama et al.  (JP 2011-160845), to further include the processor configured as recited in claims 1 or 15 or the control of the motor as recited in claim 8.  In contrast to the claimed invention, Kuno discloses a washing machine with a water tank (4), a rotary tank (19), a drive unit (24), an acceleration sensor (42), a rotation sensor (45), and a control device (43), and detects a vibration during a dewatering operation (English abstract), and Lee discloses a method for controlling a dewatering operation of a washing machine (abstract) and an initial reference eccentric position is changed by laundry of low moisture content and laundry of high moisture content and the changed eccentric position is detected through a phase difference (paragraph 35).  Lee further discloses that an initial detection of eccentricity is performed (Figure 4: S12, S13), the drum is rotated at a high speed then a low speed (S14), the current eccentric amount is detected (S15, S16), and the change in eccentric position is compared to a reference value to determine whether the drum is rotated at a high speed or stops and repeats low speed rotation (S18-S20).  Figure 6A depicts a drum having laundry of both low and high moisture content, and Figure 6B depicts a variation in eccentric position over time compared to a number of rotations of the drum.  The change in .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G CORMIER whose telephone number is (571)270-7386. The examiner can normally be reached M-F: 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 

DAVID G. CORMIER
Examiner
Art Unit 1711



/DAVID G CORMIER/             Primary Examiner, Art Unit 1711